THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1993 (THE “ACT”), AND HAVE BEEN ISSUED IN RELIANCE UPON
THE SAFE HARBOR PROVIDED BY REGULATION S PROMULGATED UNDER THE ACT. SUCH
SECURITIES MAY NOT BE REOFFERED FOR SALE OR RESOLD OR OTHERWISE TRANSFERRED
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S, PURSUANT TO AN
EFFECTIVE REGISTRATION UNDER THE ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM
REGISTRATION UNDER THE ACT.


 


CHINDEX INTERNATIONAL, INC.


TRANCHE B CONVERTIBLE NOTE DUE 2017


[Date]
 
No.
US$1,000,000
Out of an aggregate US$25,000,000 of Tranche B Notes


CHINDEX INTERNATIONAL, INC., a Delaware corporation (the “Company”), for value
received, promises to pay, subject to the terms and conditions of this Note, to
the order of MAGENTA MAGIC LIMITED, a company organized and existing under the
laws of the British Virgin Islands and wholly owned, directly or indirectly, by
JPMorgan Chase & Co or its registered assigns (the “Holder”), the principal sum
of ONE MILLION DOLLARS (US$1,000,000) due on November 6, 2017 (the “Maturity
Date”) in cash.  This Note is one of a series of Tranche B Convertible Notes due
November 6, 2017 (the “Tranche B Notes”) issued pursuant to the Securities
Purchase Agreement, dated as of November 7, 2007 (the “Purchase Agreement”)
between the Company and the Holder as the Purchaser therein and is entitled to
the benefits thereof.   This Note is subject to the terms and conditions of the
Purchase Agreement and in the case of a perceived conflict or inconsistency
between this Note and the Purchase Agreement, the Purchase Agreement shall
govern.  Capitalized terms used herein without definition have the meanings
assigned thereto in the Purchase Agreement.
 

--------------------------------------------------------------------------------


 
1.  PAYMENTS.
 
1.1  Subject to the right of the Holder to convert the principal amount of this
Note into shares of Class A Common Stock of the Company, the principal amount of
this Note shall be payable in full on the Maturity Date.
 
1.2  Payment of the principal of this Note shall be made to Holder at a place to
be specified by the Holder of this Note in a written notice to the Company at
least three (3) Business Days before the payment date.
 
1.3  Such payment of principal of this Note shall be made in lawful money of the
United States of America by transferring immediately available funds by wire
transfer to the account of such Holder for receipt by such Holder on the due
date of such payment.
 
1.4  If payment on this Note becomes due and payable on a Saturday, Sunday or
other day on which commercial banks in New York City or Hong Kong are authorized
or required by law to close, the maturity thereof shall be extended to the next
succeeding Business Day.
 
1.5  In no event shall interest of any kind be paid or payable with respect to
this Note.
 
2.  CONVERSION.
 
2.1  Conversion Right.  Subject to and upon compliance with the provisions of
this Section 2, at the option of the Holder thereof and subject to the
satisfaction or waiver of all conditions set forth in Section 2.2, any Note or
any portion of the principal amount thereof that is $1,000,000 or an integral
multiple of $1,000,000 may be converted at a price (the “Conversion Price”) that
shall be initially $27.84 per share of Common Stock.  The Conversion Price shall
be adjusted in certain instances as set forth in Section 2.4.
 
2.2  Conditions to Conversion.  This Note may be converted at any time at the
option of the Holder, but shall be automatically and mandatorily converted, in
the manner described in Section 2.1 above, if the following conditions shall
have been satisfied or waived in the sole discretion of the Holder:
 
(a)  (i) The International Finance Corporation (“IFC”) and/or other financial or
lending institutions shall have committed to one or more Facilities (as defined
below), as evidenced by one or more executed and legally binding agreements,
making available to the Company and/or any Subsidiary financing in an aggregate
principal amount of no less than US$50,000,000, and (ii) all conditions
precedent for the initial  disbursement specified in such Facilities (other than
those conditions relating to or dependent upon (x) the commencement of
construction, progress or completion of the projects to be financed by such
Facilities or any interest therein, and (y) the respective joint venture
agreements or project documents between the Company and its prospective joint
venture partners for such new projects, to the extent applicable and (z) equity
investment to the extent such condition would be satisfied by the conversion
described in Section 2.1) shall have been satisfied in all material respects or
waived by IFC and/or such other financial institutions extending such
Facilities.
 

2
Tranche B Note

--------------------------------------------------------------------------------



(b)  At the time the condition described in the preceding paragraph (a) is
satisfied or waived, there has been no breach, in any material respect, of any
express covenant or agreement owed by the Company under the Purchase Agreement
or other Transaction Documents.
 
Notwithstanding the foregoing paragraphs, this Note is automatically and
mandatorily to be converted, in the manner described in Section 2.1 above if
either: (i) twelve months have elapsed since the commencement of operations of
either of the New JV Hospitals or (ii) such New JV Hospital has achieved a
break-even EBITDA for any 12-month ending on a date that is the last day of a
fiscal quarter, and condition (b) above has been satisfied.


In each case, the Company shall provide in reasonable detail to the Holder
evidence that the conditions of this Section 2.2 have been satisfied for the
Holder’s review.


For purpose of this Section 2.2, the term “Facilities” shall mean one or more
facilities (i) with respect to Debt incurred by the Company and/or any of its
Subsidiaries, having a minimum final maturity of no shorter than 9.25 years from
the date of first drawdown and a minimum moratorium on principal repayment of
three (3) years commencing from the date of the first drawdown, permitting
principal repayment in equal amounts (or stepped up amounts in a manner
favorable to the borrower) no more frequently than twice in each consecutive
12-month period, having no sinking fund obligations and containing covenants,
standard and customary for Debt of similar nature; and/or (ii) with respect to
equity securities issued by the Company, issued at an effective price per share
(x) equal to or exceeding the Conversion Price and established within one month
following the Closing of the transactions contemplated by the Purchase
Agreement, or (y) is higher than the Conversion Price if after one month
following the Closing.


2.3  Exercise of Conversion Right.  In order to exercise the conversion
privilege with respect to any Note, the Holder of any Note to be converted shall
surrender such Note, duly endorsed or assigned to the Company or in blank, at
the principal office maintained by the Company, accompanied by (a) written
notice to the Company stating that the Holder irrevocably elects to convert such
Note or, if less than the entire principal amount thereof is to be converted,
the portion thereof to be converted in accordance with Section 2.1, (b) the
funds, if any, required by this Section, in immediately available form, and (c)
if Common Stock or any portion of such Note not to be converted are to be issued
in the name of a Person other than the Holder thereof, in accordance with the
terms hereof, the name of the Person in which to issue such Common Stock or
portion of the Note.
 
As promptly as practicable after receipt of such conversion notice, the Company
shall issue and shall deliver to such Holder a certificate or certificates for
the number of full shares of Common Stock issuable upon the conversion of such
Note or portion thereof in accordance with the provisions of this Section and a
check or cash in respect of any fractional interest in respect of a share of
Common Stock arising upon such conversion, as provided in Section 2.4.  In case
any Note of a denomination greater than $1,000,000 shall be surrendered for
partial conversion, the Company shall execute and deliver to the Holder of the
Note so surrendered, without charge, a new Note or Notes in authorized
denominations in an aggregate principal amount equal to the unconverted portion

3
Tranche B Note

--------------------------------------------------------------------------------



of the surrendered Note and otherwise in accordance with the terms hereof.


Each conversion shall be deemed to have been effected as to any such Note (or
portion thereof) on the date on which the requirements set forth above in this
Section 2.3 have been satisfied as to such Note (or portion thereof), and the
Person in whose name any certificate or certificates for shares of Common Stock
issuable upon such conversion shall be deemed to have become on said date the
holder of record of the shares represented thereby; provided however that any
such surrender on any date when the stock transfer books of the Company shall be
closed shall constitute the Person in whose name the certificates are to be
issued as the record holder thereof for all purposes on the next succeeding day
on which such stock transfer books are open, but such conversion shall be at the
Conversion Price in effect on the date upon which such Note shall be
surrendered.


2.4  Fractions of Shares.  No fractional shares of Common Stock shall be issued
upon conversion of Notes.  If more than one Note shall be surrendered for
conversion at one time by the same Holder, the number of full shares that shall
be issuable upon conversion thereof shall be computed on the basis of the
aggregate principal amount of the Notes (or specified portions thereof) so
surrendered.  Instead of any fractional share of Common Stock that would
otherwise be issuable upon conversion of any Note (or specified portions
thereof), the Company shall pay a cash adjustment in respect of such fraction in
an amount equal to the same fraction of the Closing Price per share of the
Common Stock at the close of business on the Trading Day immediately preceding
such day.
 
“Trading Day” shall mean each day on which the primary securities exchange or
quotation system that is used to determine the Closing Price is open for trading
or quotation.
“Closing Price” of a single share of Common Stock on any Trading Day shall mean
the closing sale price per share for the Common Stock (or if no closing sale
price is reported, the average of the bid and ask prices) on such Trading Day as
reported by the National Association of Securities Dealers Automated Quotation
System.


2.5  Adjustment of Conversion Price.
 
(a)  In case the Company shall pay or make a dividend or other distribution on
its Common Stock exclusively in Common Stock, the Conversion Price in effect at
the opening of business on the date following the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution shall be adjusted by multiplying such Conversion Price by a
fraction, (i) the numerator of which shall be the number of shares of Common
Stock outstanding at the close of business on the date fixed for such
determination, and (ii) the denominator of which shall be the sum of such number
of shares and the total number of shares constituting such dividend or other
distribution.  Such reduction becomes effective immediately after the opening of
business on the day following the date fixed for such determination.  If any
dividend or distribution of the type described in this Section 2.5(a) is
declared but not so paid or made, the Conversion Price shall again be adjusted
to the Conversion Price which would then be in effect if such dividend or
distribution had not been declared.
 

4
Tranche B Note

--------------------------------------------------------------------------------



(b)  In case the Company shall pay or make a dividend or other distribution on
its Common Stock consisting exclusively of, or shall otherwise issue to all
holders of its Common Stock, rights, warrants or options entitling the holders
thereof (for a period of not more than 60 days after such issuance) to subscribe
for or purchase shares of Common Stock (or securities convertible into or
exchangeable or exercisable for Common Stock) at a price per share less than the
current market price per share (or having a conversion, exchange or exercise
price per share) (in each case determined as provided in Section 2.5(d)) of the
Common Stock on the date immediately preceding the date of announcement of such
issuance, the Conversion Price in effect at the opening of business on the day
following the date of such announcement shall be adjusted by multiplying such
Conversion Price by a fraction of which the numerator shall be the number of
shares of Common Stock outstanding at the close of business on the date of
announcement plus the number of shares of Common Stock so offered for
subscription or purchase and the denominator shall be the number of shares of
Common Stock outstanding at the close of business on the date of such
announcement plus the number of shares of Common Stock which the aggregate price
of the total number of shares so offered would purchase at the current market
price per share (determined as provided in Section 2.5(d)), such increase to
become effective immediately after the opening of business on the day following
the date fixed for such determination.
 
To the extent that shares of Common Stock (or securities convertible into or
exchangeable or exercisable for shares of Common Stock) are not delivered
pursuant to such rights or warrants, upon the expiration or termination of such
rights or warrants, the Conversion Price shall be readjusted to the Conversion
Price which would then be in effect had the adjustments made upon the issuance
of such rights or warrants been made on the basis of the delivery of only the
number of shares of Common Stock (or securities convertible into or exchangeable
or exercisable for shares of Common Stock) actually effected.  In the event that
such rights or warrants are not so issued, the Conversion Price shall again be
adjusted to be the Conversion Price which would then be in effect if the date
fixed for the determination of stockholders entitled to receive such rights or
warrants had not been fixed.


(c)  In case outstanding shares of Common Stock shall be subdivided into a
greater number of shares of Common Stock, the Conversion Price in effect at the
opening of business on the day following the day upon which such subdivision
becomes effective shall be proportionately reduced, and, conversely, in case
outstanding shares of Common Stock shall each be combined into a smaller number
of shares of Common Stock, the Conversion Price in effect at the opening of
business on the day following the day upon which such combination becomes
effective shall be proportionately increased.  In each such case, the Conversion
Price shall be adjusted by multiplying such Conversion Price by a fraction, the
numerator of which shall be the number of shares of Common Stock outstanding
immediately prior to such subdivision or combination and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after giving effect to such subdivision or combination.  Such reduction or
increase, as the case may be, shall become effective immediately after the
opening of business on the day following the day upon which such subdivision or
combination becomes effective.  
 

5
Tranche B Note

--------------------------------------------------------------------------------



(d)  For the purpose of any computation under Section 2.5, the current market
price per share of Common Stock on any date in question shall be deemed to be
the average of the daily Closing Prices per share of Common Stock for the ten
consecutive Trading Days immediately prior to the date in question.
 
(e)  No adjustment in the Conversion Price shall be required unless such
adjustment would require an increase or decrease of at least 1% in the
Conversion Price; provided, however, that any adjustments, which by reason of
this Section 2.5(e) are not required to be made, shall be carried forward and
taken into account in any subsequent adjustment.  All calculations under this
Section 2.5 shall be made by the Company and shall be made to the nearest cent
or the nearest one-hundredth of a share, as the case may be.
 
2.6  Notice of Adjustments of Conversion Price.  Whenever the Conversion Price
is adjusted as herein provided, the Company shall compute the adjusted
Conversion Price in accordance with Section 2.5 and shall prepare a certificate
signed by the Chief Financial Officer of the Company setting forth the adjusted
Conversion Price and showing in reasonable detail the facts upon which such
adjustment is based, and such certificate shall forthwith be filed at each
office or agency maintained for the purpose of conversion of Notes; and the
Company shall forthwith cause a notice setting forth the adjusted Conversion
Price (“Conversion Adjustment Notice”) to be mailed, first class postage
prepaid, to each Holder at its address appearing on the register.  The Holder is
entitled to dispute the Conversion Price adjustment as reflected in the
Conversion Adjustment Notice within fifteen (15) days upon receipt of the
Conversion Adjustment Notice.  If such dispute cannot be resolved within thirty
(30) days from the date when the Company receives any Holder’s notice that it
disagrees with such adjustment, one of the “Big-Four” accounting firms shall be
appointed by mutual agreement of the Company and such Holder to determine the
proper adjustment of the Conversion Price.
 
2.7  Notice of Certain Corporate Action.  In case:
 
(a)  the Company shall declare a dividend (or any other distribution) on its
Common Stock;
 
(b)  the Company shall authorize the granting to all holders of its Common Stock
of rights, warrants or options to subscribe for or purchase any shares of
capital stock of any class or of any other rights (excluding rights distributed
pursuant to the Rights Agreement dated June 4, 2007, as amended on November 4,
2007);
 
(c)  of any consolidation or merger to which the Company is a party and for
which approval of any stockholders of the Company is required, or of the sale or
transfer of all or substantially all of the assets of the Company;
 
(d)  of the voluntary or involuntary dissolution, liquidation or winding, up of
the Company; or
 
(e)  the Company or any Subsidiary of the Company shall commence a tender or
exchange offer for all or a portion of the Company’s outstanding shares of
Common Stock (or shall amend any such tender or exchange offer).
 

6
Tranche B Note

--------------------------------------------------------------------------------



then the Company shall cause to be mailed to all Holders at their last addresses
as shall have been provided in writing to the Company for inclusion in a
register of Holders, at least 10 days prior to the applicable record, effective
or expiration date hereinafter specified, a notice stating (x) the date on which
a record is to be taken for the purpose of such dividend, distribution or
granting of rights, warrants or options, or, if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distribution, rights, warrants or options are to be determined, or (y)
the date on which such consolidation, merger, sale, transfer, dissolution,
liquidation or winding up is expected to become effective, and the date as of
which it is expected that holders of Common Stock of record shall be entitled to
exchange their shares of Common Stock for securities, cash or other property
deliverable upon such consolidation, merger, sale, transfer, dissolution,
liquidation or winding up, or (z) the date on which such tender offer commenced,
the date on which such tender offer is scheduled to expire unless extended, the
consideration offered and the other material terms thereof (or the material
terms of any amendment thereto).


2.8  Taxes on Conversions.  The Company will pay any and all document and stamp
taxes that may be payable in respect of the issue or delivery of shares of
Common Stock on conversion of Notes pursuant hereto.  The Company shall not,
however, be required to pay any tax that may be payable in respect of any
transfer involved in the issue and delivery of shares of Common Stock in a name
other than that of the Holder of the Notes converted, and no such issue or
delivery shall be made unless and until the Person requesting such issue has
paid to the Company the amount of any such tax, or has established to the
satisfaction of the Company that such tax has been paid.
 
2.9  Cancellation of Converted Notes.  All Notes delivered for conversion shall
be delivered to the Company to be cancelled upon such conversion.
 
2.10  Provisions in Case of Reclassification, Consolidation, Merger or Sale of
Assets.  In the event that the Company shall be a party to any transaction
(including (i) any recapitalization or reclassification of the Common Stock
(other than a change in par value, or from par value to no par value, or from no
par value to par value, or as a result of a subdivision or combination of the
Common Stock), (ii) any consolidation of the Company with, or merger of the
Company into, any other Person, or any merger of another Person into the Company
(other than a merger that does not result in a reclassification, conversion,
exchange or cancellation of outstanding shares of Common Stock of the Company),
(iii) any sale or transfer of all or substantially all of the assets of the
Company or (iv) any compulsory share exchange) pursuant to which the Common
Stock is converted into the right to receive other securities, cash or other
property, then lawful provision shall be made as part of the terms of such
transaction whereby the Holder of each outstanding Tranche B Notes shall have
the right thereafter to convert such Note only into (subject to funds being
legally available for such purpose under applicable law at the time of such
conversion) the kind and amount of securities, cash and other property
receivable upon such transaction by a holder of the number of shares of Common
Stock into which such Note might have been converted immediately prior to such
transaction.
 
2.11  Company’s Determination. All calculations, adjustments and conversions
under this Section 2 shall be made by the Company and forwarded to the Holder
for its review.
 

7
Tranche B Note

--------------------------------------------------------------------------------



3.  CANCELLATION OF NOTE.
 
Upon payment in full of all outstanding obligations under this Note, whether by
receipt by the Holder of the appropriate Conversion Shares upon conversion of
the Tranche B Notes into shares of Common Stock of the Company pursuant to
Section 2 or cash payment in full, the Company’s obligations in respect of
payment of this Note shall terminate and the Holder shall surrender this Note to
the Company.


4.  EVENTS OF DEFAULT.
 
In the event that (an “Event of Default”):


(a)  the Company defaults for more than ten (10) Business Days in making the
payment of principal to be made on this Note; or
 
(b)  the Company or any of the Subsidiaries:
 
(i)  commences any case, proceeding or other action (x) under any existing or
future law of any jurisdiction, domestic or foreign, relating to bankruptcy,
insolvency, reorganization or relief of debtors, seeking to have an order for
relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, composition or other relief
with respect to it or its debts or (y) seeking appointment of a receiver,
trustee, custodian or other similar official for it or for all or any
substantial part of its assets, or shall make a general assignment for the
benefit of its creditor; or
 
(ii)  is the debtor named in any other case, proceeding or other action of a
nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of ninety (90) days; or
(C) takes any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the facts set forth in this clause (ii); or
(D) shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due;
 
(c)  the Company or the Subsidiary defaults with respect to any existing or
future Debt evidencing an aggregate value of the greater of (i) US$1,000,000 or
(ii) 10% of the total Debt of the Company at the time of such default and such
default continues unremedied for a period of more than forty-five (45) calendar
days;
 
(d)  any payment in excess of US$250,000, of principal or of interest on any
Debt, is accelerated under terms of any debt instrument or agreement, including
without limitation by operation of any cross-default provision contained
therein; or
 
(e)  failure to deliver the Conversion Shares in accordance with the Transaction
Documents.
 
In the case of any Event of Default hereunder, the entire unpaid balance of this
Note shall ipso facto become immediately due and payable upon notice or
demand.  The Holder

8
Tranche B Note

--------------------------------------------------------------------------------



may waive any Event of Default on such conditions as it shall determine to
impose and may rescind any acceleration and its consequences if the rescission
would not conflict with any judgment or decree and if all existing Events of
Default have been cured or waived except nonpayment of principal or interest
that has become due solely because of the acceleration.


5.  PAYMENT.
 
The Company hereby waives presentment for payment, notice of nonpayment,
protest, notice of protest and all other notices, filing of suit and diligence
in collecting the amounts due under this Note and agrees that the Holder shall
not be required first to initiate any suit or exhaust its remedies against any
other person or parties in order to enforce payment of this Note.


6.  MISCELLANEOUS.
 
6.1  Upon receipt of evidence reasonably satisfactory to the Company of the
loss, theft, destruction or mutilation of this Note and of a letter of indemnity
satisfactory to the Company, and upon reimbursement to the Company of all
reasonable expenses incident thereto, and upon surrender or cancellation of the
Note, if mutilated, the Company will make and deliver a new Note of like tenor
in lieu of such lost, stolen, destroyed or mutilated Note.
 
6.2  This Note and the rights and obligations of the Company and any Holder
hereunder shall be construed in accordance with and be governed by the laws of
the State of New York other than such laws as would result in the application of
the laws of a jurisdiction other than the State of New York.
 
6.3  The Holder may freely transfer this Note to any third party, subject to the
provisions of the Purchase Agreement and the terms and conditions
hereof.  Except as otherwise provided herein, the terms and conditions of this
Note shall be binding upon, and inure to the benefit of, the respective
representatives, successors and assigns of the parties hereto.
 
6.4  Upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the Holder
hereof or such Holder’s attorney duly authorized in writing, a new Note of like
tenor will be issued to, and registered in the name of, the transferee.  Prior
to the presentment for registration of transfer, the Company and any paying
agent or registrar for the Tranche B Notes may treat the Person in whose name
this Note is registered as the owner hereof for the purpose of receiving payment
and for all other purposes, and the Company and any paying agent or registrar
for the Tranche B Notes will not be affected by any notice to the contrary.
 
6.5  Time is of the essence of this Note.  If any provisions of this Note or the
application thereof to any person or circumstance shall be invalid or
unenforceable to any extent, the remainder of this Note and the application of
such provisions to other persons or circumstances shall not be affected thereby
and shall be enforced to the greatest extent permitted by law.
 

9
Tranche B Note

--------------------------------------------------------------------------------



[Signature page follows]

10
Tranche B Note

--------------------------------------------------------------------------------


 
No.   


IN WITNESS WHEREOF, the Company and the Holder have executed this Note as of the
day and year first above written.


 

  CHINDEX INTERNATIONAL, INC.          
 
By:
/s/ Roberta Lipson       Name: Roberta Lipson       Title: Chief Executive
Officer and President          

 
 
 
MAGENTA MAGIC LIMITED
       
By:
/s/ Sanjai Vohra    
Name: Sanjai Vohra
   
Title: Authorized Signatory
       

 


Tranche B Note

--------------------------------------------------------------------------------

 